Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities: it recites “The horological component as claimed in claim 7” and a claim cannot depend upon itself.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, it recites the limitation “two receiving elements” in line 5 and it is unclear if these are the same receiving elements as defined in claim 1 or new receiving elements.  It also recites “a first connecting elements from a second connecting element” in line [] and it is unclear if these are the same as the elements introduced in claim 1 or new elements.
Regarding claim 5, it is unclear what the meaning “same elastically deformable element constitutes the first elastically deformable element and the second elastically deformable element” because the first and second elastically deformable elements are established as separate elements and cannot be limited so there is instead only one element, so for purposes of examination the meaning of this limitation is “same elastically deformable material constitutes the first elastically deformable element and the second elastically deformable element”.
Regarding Claim 6, it is unclear what the intended meaning of “beam structure” is and the specification does not provide further clarification.  For purposes of examination, “beam structure” is interpreted as “connecting structure”.  
Regarding Claim 8, it recites “an elastically deformable element” in lines 3-4 and it is not clear as to what element this refers to between the first elastically deformable element or second elastically deformable element of claim 1, or a new element.  
Regarding Claim 9, it recites the limitation “the second openings” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 15, it recites the limitation “a component” in line 1 and it is unclear if this refers to said horological component or a new component.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2006071503 A).
Regarding Claim 1, Takahashi discloses a horological component (abstract) comprising a first opening [5] (not labeled in fig. 5) intended to receive a member [3] when the latter is driven into the first opening, the component comprising an axis (fig. 5, not labeled) centered in the first opening and at least two structures [63] intended to receive the member, each of the receiving structures comprising: a receiving element [61, 613] adapted to come into contact with the member and extending at least substantially orthoradially relative to the axis (fig. 5),  a first connecting element (fig. 5, area between 611 and 612 which there are six of ) extending at least substantially radially relative to the axis from a first end of the receiving element, a second connecting element (fig. 5, area between 611 and 612 which there are six of) extending at least substantially radially relative to the axis from a second end of the receiving element, a first elastically deformable element [611] (there are 3 elastically deformable elements 611 in fig. 5) extending at least substantially orthoradially relative to the axis, and a second elastically deformable element [611] (there are 3 elastically deformable elements 611 in fig. 5) extending at least substantially orthoradially relative to the axis, the first connecting element mechanically connecting the first end of the receiving element to the first elastically deformable element (fig. 5, see below labeled 1) and the second connecting element mechanically connecting the second end of the receiving element to the second elastically deformable element (fig. 5, see below labeled 2).

    PNG
    media_image1.png
    458
    486
    media_image1.png
    Greyscale

Fig. 5 showing connecting elements between ends of receiving elements and elastically deformable elements
Regarding Claim 2, Takahashi discloses two or three or four structures [61] adapted to receive the member (fig. 5, three structures shown)
Regarding Claim 4, Takahashi discloses second openings extending at least substantially radially relative to the axis and opening into the first opening (see marked up fig. 5 below), wherein at least one of the following: each of the second openings defines orthoradially two receiving elements of two adjacent receiving structures or each second openings separate a first connecting element from a second connecting element of two adjacent receiving structures (see marked up fig. 5 below, structures 61 are orthoradially adjacent to the second openings).  

    PNG
    media_image2.png
    553
    569
    media_image2.png
    Greyscale

Marked up fig. 5 showing second openings
Regarding Claim 5, Takahashi discloses that the same elastically deformable material constitutes the first elastically deformable element and the second elastically deformable element of two adjacent receiving structures (par. 0022, all the same electroformed material and both are same element 611).
Regarding Claim 6, Takahashi discloses at least one selected from the group consisting of the first elastically deformable element and the second elastically deformable element has a beam structure built in at only one of its ends (fig. 5, area between 611 and outer hub are beam structures on end facing away from opening).
Regarding Claim 7, third openings each comprising a first portion [1 below] extending at least substantially orthoradially relative to the axis, a second portion [2 below] extending at least substantially orthoradially relative to the axis, and a third portion extending at least substantially radially relative to the axis [3 below] (see marked up fig. 5 below)

    PNG
    media_image3.png
    608
    569
    media_image3.png
    Greyscale

Takahashi marked up fig. 5 showing third openings with first portion, second portion, and third portion
Regarding Claim 8, Takahashi discloses that the at least one of the following: the first portion defines radially relative the axis an elastically deformable element, the second portion defines radially relative to the axis a receiving element, the third portion defines orthoradially relative the axis a connecting element (see marked up fig. 5 above used in claim 7, second portion defines radially relative to the axis a receiving element which is the portion of 613 above what is marked as 2) .
Regarding Claim 9, Takahashi discloses that when a first cylinder having a first diameter is inscribed in the first opening (see marked up fig. 5 below, the smaller circle) and the second openings are inscribed in a second cylinder having a second diameter (se marked up fig. 5 below, the larger circle), the value of the second diameter being in a range of from 1.1 times to 3 times the value of the first diameter (see marked up fig. 5 below).

    PNG
    media_image4.png
    478
    493
    media_image4.png
    Greyscale

Takahashi fig. 5 with inscribed circles/cylinders 
Regarding Claim 10, Takahashi discloses that the receiving element comprises at least one surface or one linear bearing zone [63] adapted to come into contact with the member (fig. 5).
Regarding Claim 11, Takahashi discloses that the horological component is produced by electroforming process or a LIGA type process or a photolithography and deep etching process (par. 0006, electroforming).
Regarding Claim 13, Takahashi discloses an assembly with the horological component of claim 1, with a member mounted/driven into the opening (abstract, fig. 5).
Regarding Claim 15, Takahashi discloses a timepiece comprising the component of claim 1 (abstract).  
Regarding Claim 16, Takahashi discloses that the receiving structures constitutes an assembly having an Nth order symmetry of rotation with N=2 or N=3 or N=4 (fig. 5, N=3).  
Regarding Claim 17, Takahashi discloses that the horological component is made of a fragile material or of Ni or of NiP or of Si or of diamond or of quartz (par. 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Calame et al. (US 20170269550 A1, hereinafter “Calame”).
Regarding Claim 3, Takahashi does not explicitly disclose that when the member is introduced into the opening the elastically deformable elements are mainly loaded in bending, the connecting elements are mainly loaded in compression, or the receiving elements are mainly loaded in bending.
Calame discloses with a similar horological component for holding a shaft (fig. 5) to that of Takahashi that elements extending orthoradially are mainly loaded in bending and elements extending radially are mainly loaded in compression (par. 0052 and 0053).
Because the elastic elements and receiving elements extend substantially orthoradially and the connecting elements extend substantially radially (as described with claim 1 above), when the member is introduced into the opening the elastically deformable elements are mainly loaded in bending, the connecting elements are mainly loaded in compression, or the receiving elements are mainly loaded in bending.  
Claims 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Charbon et al. (US 20160147195 A1, hereinafter “Charbon”).
Regarding Claim 12, Takahashi discloses that the horological component comprises a hub and the receiving structure being mechanically connected to the hub (fig. 5), however Takahashi does not explicitly disclose that the hub has an outside diameter less than 2 mm.
	Charbon discloses that arbors of in barrels with reduced core diameter have a diameter of less than 1.2 mm (par. 0066).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the horological component of Takahashi to have a diameter less than 1.2 mm because in doing so it would be capable of serving as an arbor for holding a shaft in a reduced core diameter barrel.   
Regarding Claim 18, Charbon discloses that the hub has an outside diameter of less than 1.5 mm (par. 0066)
Regarding Claim 19, Charbon discloses that the hub has an outside diameter of less than 1.2 mm (par. 0066).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi as applied to claim 1 above, and further in view of Cattiau (US 20140313869 A1).
Regarding Claim 14, Takahashi does not explicitly disclose a horological movement comprising a component as claimed in claim 1.
Cattiau discloses a horological movement comprising an assembly including a member mounted in, particularly driven into, a horology component (par. 0022).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the horological component of Takahashi in a horological movement given that in the art of horology, the components are most often used to form timepieces and operate as part of horological movements for the functioning of the timepiece.  Cattiau expresses this common knowledge in the art when describes an assembly serving the same function as Takahashi in which a member is mounted in, particularly driven into, a horology component and further stating that the timepiece comprises a horology movement.  
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakajmima (JP 2012185128 A) discloses a horological component with slits extending in radial directions to form spoke parts and communicating with a press fitting hold of a hub part used for fitting a rotating shaft.  
Maier et al. (EP 2219083 A1) discloses a component has a central part including elastic locking arms for locking an axle, and an outer part surrounding the arms, where the arms are attached to the outer part and orifices arranged in a manner such that the peripheral part is attached to the outer part in discrete areas of the outer part.
Kunz (US 20050217169 A1) discloses a hub rotating on its axis and a transmission or rolling rim designed to come into contact with a mobile or fixed component, the hub and the transmission or rolling rim being linked by leaves  arranged to allow for the relative movement of the transmission or rolling rim in relation to the hub under the spring action of the leaves.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833